[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DISCHARGE OF LIEN
Submitted on the papers is this claim for the discharge of a real estate broker's lien. The plaintiff Deborah A. Judelson contracted with P  D Enterprises to sell certain real property. On the day before the closing, the defendant Frank D'Ostilio, Jr. doing business as William Orange Realty served on the plaintiff a Notice of Intent to Claim Real Estate Broker's Lien and placed such a lien on the property by recording it on the land records of the Town of Woodbridge.,
Without further allegations about the validity of the defendant's claim for a commission as a result of a written commission agreement between the plaintiff and the defendant, the plaintiff asks the court to discharge the lien since it was not served upon the plaintiff until the day before the closing in derogation of Conn. Gen. Stat. Sec. 20-325a (q) which specifies that any such lien must be filed three days before the closing.
The defendant is found to have actual notice of the pendency of this action and actual notice of this hearing requesting an immediate discharge of the lien, the sheriff's return indicating in-hand service on August 14, 1997, on the defendant of the Order to Show Cause. The defendant has not appeared to show cause why the lien should not be discharged. The court finds the issue in CT Page 9066 favor of the plaintiff and orders the lien discharged.
Patty Jenkins Pittman, Judge